        Case 5:18-cv-00778-SM Document 18 Filed 10/15/19 Page 1 of 1



        IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

FRANK BERRY,             )
                         )
    Plaintiff,           )
                         )
v.                       )                     Case No. CIV-18-778-SM
                         )
JERRY L. PHAN and HUONG )
HOANG d/b/a TY TRUCKING, )
                         )
    Defendants.          )


                                  ORDER

      The parties have filed a joint stipulation of dismissal with prejudice as

to all claims raised by the parties. Doc. 17. Upon consideration, the Court

hereby dismisses this case with prejudice.

      IT IS SO ORDERED this 15th day of October, 2019.
